El Juez Asociado Sr. Hernández,

después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que con arreglo al artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interponiendo recurso de casación por infracción de ley, además de expresarse el párrafo del artículo 1,690 en que se halle comprendido, es necesario citar con precisión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido.
Considerando: que si bien en el escrito de interposición del recurso se expresa que está comprendido en los párrafos 1, 3, 6 y 7 del artículo 1,690 de la Ley citada, se confunden los conceptos de dichos párrafos 3 y 7 con el del párrafo 1, se omite toda alegación sobre la falta de competencia á que se refiere el párrafo 6, y tampoco se citan con claridad y preci-sión las leyes que hayan podido ser infringidas, con relación *330á los distintos aspectos bajo que se presenta dicho recurso, faltando, por consiguiente, términos hábiles para que esta Corte pueda discutirlo y resolverlo.
Fallamos: que debemos declarar y declaramos, no haber lugar á resolver el recurso de casación interpuesto por Don Tomás del Cármen Sepúlveda, al que condenamos en las costas: y con devolución de los autos, "comuniqúese esta reso-lución al Tribunal de Distrito de Mayagüez, á los fines pro-cedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Pigueras, Sulzbacher y MacLeary.